Citation Nr: 1435353	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastrointestinal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and then with the National Guard with periods of active duty from September 1990 to May 1991 and January 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied service connection for gastrointestinal reflux disease (GERD).  In July 2012, the Board remanded the case to afford the Veteran an opportunity to provide testimony at a Board hearing.  In May 2014, he testified at a Board hearing at the RO.  At that time, he submitted additional medical evidence with a waiver of RO review.  The record was held open for 60 days following the Board hearing to provide additional time to submit medical evidence.  In June 2014, the Veteran submitted additional evidence.  While he did not waive RO review of that evidence, given the favorable determination in this case, he is not prejudiced by the Board's review of that evidence in the first instance.  

During the Board hearing, the Veteran raised the issues of entitlement to service connection for irritable bowel syndrome, a joint disability, and a skin disability, all to include as due to undiagnosed illness.  As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Specific to irritable bowel syndrome and a skin disability, the Board notes that service connection for those disorders was previously denied by the AOJ in a January 2009 rating decision.  


FINDING OF FACT

The Veteran's gastrointestinal reflux disease is proximately due to or the result of his service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal reflux disease, as secondary to service-connected posttraumatic stress disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran claimed that his GERD began during his first deployment to Iraq from September 1990 to May 1991.  He maintained that assertion during the Board hearing.  At that time, the record contained private medical records showing that the Veteran had GERD since as early as December 2006 and a March 2009 VA examination report in which the examiner opined that the GERD was not caused by or a result of service as there is no documentation of chronic GERD during service.  

Since the Board hearing, the Veteran submitted a letter from his family physician indicating that he has had GERD since 2006 and that his GERD is a physical symptom of his PTSD.  The physician observed that the Veteran appeared to be suffering from increased hyperacidity due to vagal overstimulation associated with the same processes that contribute to his excessive stress response.  

The Board observes that service connection for PTSD has been granted with a 70 percent rating effective August 30, 2010.  Without discussing the adequacy of the March 2009 VA examiner's opinion or whether the Veteran's GERD had its onset during active service, the Board observes that the record now contains competent medical evidence linking the Veteran's GERD with his service-connected PTSD.  With no medical evidence to the contrary and resolving reasonable doubt in the Veteran's favor, the Board finds that his GERD is proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for GERD, as secondary to service-connected PTSD, is granted.


ORDER

Service connection for GERD, as secondary to service-connected PTSD, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


